                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


PAUL ALLEN ADAMS,

             Plaintiff,

      v.                                            Case No. 18-CV-1557

CHARLES LARSON, et al.,

             Defendants.


                          ORDER AND RECOMMENDATION


      The Wisconsin Department of Justice notified the court that defendant Dr.

Richard Steliga is deceased. (ECF No. 13.) Accordingly, on March 12, 2019, the court

ordered plaintiff Paul Allen Adams to either move to substitute the proper party for

Dr. Steliga or dismiss his claim against him. (ECF No. 17.) A few weeks later, Adams

filed a motion to substitute but did not identify the name of the party he wants to

substitute. (ECF No. 24.) Instead, he appears to request that the court investigate

and determine the name of the party to substitute. Adams explains that he is a

prisoner and has no way “to find out who the proper successor may be.” (Id.) Adams

also questions why the Wisconsin Department of Corrections is not liable for Dr.

Steliga’s actions. He states that he “does not believe that Dr. Steliga’s estate,

represen[ta]tive, family and loved ones shoul[d] be made to cover his actions as a DOC

employee, who was insured by the DOC, for those action[s].” (Id.)
      “The doctrine of respondeat superior does not apply to § 1983 actions[.]”

Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). To be held liable, a

defendant must be “personally responsible for the deprivation of a constitutional

right.” Id. (citations omitted). Accordingly, Adams may not sue the DOC based on

alleged misconduct by Dr. Steliga. If Adams wants to pursue his claims against Dr.

Steliga, he must name the person who has the legal right and authority to defend

against the claims he is bringing against Dr. Steliga. The court will not identify that

person for him.

      THEREFORE, IT IS ORDERED that Adams’s motion to substitute (ECF

No. 24) is DENIED without prejudice. Adams must, by June 11, 2019, either file

a motion to substitute the proper party for Dr. Steliga or dismiss his claims against

Dr. Steliga.

      IT IS RECOMMENDED that, if Adams does not move to substitute the

proper party by the deadline, Judge Pepper dismiss Dr. Steliga as a defendant.

      Dated at Milwaukee, Wisconsin this 4th day of April, 2019.




                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                          2 
 
 
